Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
Resubmission of the terminal disclaimer is advised (no fee required). Also, please note that previously referenced Application 17/064,559 has issued since the mailing of the prior office action, and has been published as Patent 11,151,229 B1
Note that power of attorney can be given to a customer number, wherein all practitioners listed under the customer number have power of attorney. If power of attorney is given to a list of practitioners by registration number, the list may not comprise more than
10 practitioners, or a separate paper signed by a 37 CFR 1.33(b) party must be in the record identifying which of the practitioners, up to 10, are recognized as having power of attorney. A representative of the assignee, who is not of record, cannot sign the TD unless it is established that the representative is a party authorized to act on behalf of the assignee.	


Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered. 	The pending dependent claims (15 – 22) have been amended to depend on claim 14 (claim 14 having no prior art rejections). This amendment has thus overcome the prior art rejections for dependent claims 14 – 22.	The only remaining rejections in the present application are related to Double Patenting. A terminal disclaimer was filed, but as noted above, was not signed properly. The person signing the terminal disclaimer has not been given power of attorney for the present application. Further details are provided in the preceding page. Correcting the issues regarding power of attorney (followed by resubmission of the terminal disclaimer) is advised.
Furthermore, note that since the Non-Final Rejection was mailed, Application 17/064,559 has issued as Patent 11,151,229 B1. The updated Double Patenting rejections now reference US Patents 11,151,229 B1 and 10,873,852.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 14, 15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 18 of U.S. Patent No. 11,151,229 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because each element of the pending claims is anticipated by a corresponding patented claim.	Note when the previous double patenting rejection was made in the Non-Final Action, Patent 11,151,229 had not yet issued, and the claims therein corresponded to application No. 17/064,559.
Regarding pending claim 14, said claim is anticipated by patented claim 14.
Regarding pending claim 15, said claim is anticipated by patented claims 1 and 8.
Regarding pending claim 18, said claim is anticipated by patented claim 18.

Claims 14 – 16 and 19 – 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5 and 8 of U.S. Patent No. 10,873,852. Although the claims at issue are not identical, they are not patentably distinct from each other because each element of the pending claims is anticipated by a corresponding patented claim.
Regarding pending claims 14, said claim is anticipated by patented claim 1.
Regarding pending claim 15, said claim is anticipated by patented claim 8.
Regarding pending claim 16, said claim is anticipated by patented claim 5.
Regarding pending claim 19, said claim is anticipated by patented claim 2.
Regarding pending claim 20, said claim is anticipated by patented claim 3.
Regarding pending claim 21, said claim is anticipated by patented claim 4.
Regarding pending claim 22, said claim is anticipated by patented claim 5.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442